Citation Nr: 0328901	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  99-05 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right 
shoulder disability.

(The issue of whether an October 3, 1958 Board of Veterans' 
Appeals decision, which denied restoration of service 
connection for a right shoulder disability, should be revised 
or reversed on the basis of clear and unmistakable error will 
be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Everett M. Urech, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from April 1944 to July 
1945.

Historically, an August 11, 1945 rating decision granted 
service connection for a right shoulder disability (based on 
service aggravation).  Subsequently, an October 3, 1958 Board 
of Veterans' Appeals (Board) decision, in effect, affirmed a 
June 24, 1958 rating decision's severance of service 
connection for a right shoulder disability.  It was held that 
the disorder pre-existed service and was not aggravated 
therein.  A March 1960 rating decision denied reopening of a 
claim for service connection for a right shoulder disability.  
After appellant was provided timely notification of that 
rating decision, he did not file a timely Notice of 
Disagreement therewith.  That March 1960 rating decision 
represents the last final decision on that right shoulder 
disability service connection issue on any basis.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

This case originally came before the Board on appeal from a 
1998 rating decision by the Montgomery, Alabama, Regional 
Office (RO), which denied reopening of a claim for service 
connection for a right shoulder disability.  A July 2000 
Travel Board hearing was held before the undersigned Board 
Member.  

In a December 2000 decision, the Board denied reopening of a 
claim for service connection for a right shoulder disability.  
Appellant subsequently appealed that December 2000 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  During the pendency of that appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 
et. seq. (West 2002)) became law.  By a subsequent Order, the 
Court granted a Joint Motion for Remand, vacated said Board 
decision, and remanded the case for readjudication pursuant 
to the Veterans Claims Assistance Act of 2000.  

The Board subsequently undertook additional development on 
said appellate issue, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Disabled American Veterans v. Secretary of 
Veterans Affairs invalidated a portion of the Board's 
development regulations, specifically 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii).  See Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

The Board in the decision herein has determined that new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for a right shoulder 
disability, as will be explained in detail below.  
Consequently, that issue will be reframed as entitlement to 
service connection for a right shoulder disability, and will 
be dealt with on a de novo basis in the REMAND section below.

The Board will render a separate decision (which will be 
simultaneously dispatched), denying the veteran's motion to 
revise or reverse on the basis of clear and unmistakable 
error an October 3, 1958 Board of Veterans' Appeals decision, 
which denied restoration of service connection for a right 
shoulder disability.  


FINDINGS OF FACT

1.  A March 1960 rating decision denied reopening of a claim 
for service connection for a right shoulder disability.  
After appellant was provided timely notification of that 
rating decision, he did not file a timely Notice of 
Disagreement therewith.  

2.  Additional evidence submitted subsequent to that March 
1960 rating decision (with the credibility of that evidence 
presumed only insofar as determining reopening of the claim), 
when viewed in the context of all the evidence, bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received subsequent to the unappealed March 1960 
rating decision, which denied entitlement to service 
connection for a right shoulder disability, is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) 
(2001-2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a right shoulder disability, 
"new" evidence means more than evidence which was not 
previously physically of record, and must be more than merely 
cumulative.  To be "material" evidence, it must by itself 
or in connection with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The March 1960 
rating decision, which denied reopening of a claim for 
service connection for a right shoulder disability, is final 
and may not be reopened, in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a); Manio v. Derwinski, 1 Vet. App. 140 
(1991); and Smith (William A.) v. Brown, 35 F.3d 1516 (Fed. 
Cir. 1994).  Parenthetically, appellant has not argued any 
other legal basis for attacking that final rating decision.

The evidence previously considered in the aforecited March 
1960 rating decision included appellant's service medical 
records, which revealed that chronic, recurrent dislocation 
of the right acromioclavicular joint, existing prior to 
enlistment, was diagnosed; and military Medical Board/Medical 
Survey reports included medical opinion that the right 
shoulder condition had preexisted service and had not been 
aggravated by service.  None of the service medical records 
included any allegation or history of in-service trauma to 
the right shoulder.  

Subsequently, after the veteran was provided notice of a 
September 1957 proposed rating decision to sever service 
connection for his right shoulder condition, a June 24, 1958 
rating decision (by a rating board different than the one 
that originally granted service connection) severed service 
connection for a right shoulder disability, on the grounds 
that that August 11, 1945 rating decision grant of service 
connection (based on service aggravation) for said disability 
was clearly and unmistakably erroneous.  An October 3, 1958 
Board decision, in effect, affirmed that June 24, 1958 rating 
decision's severance of service connection for a right 
shoulder disability.

In March 1960, lay statements from appellant's acquaintances 
and two fellow ex-servicemen were received.  The appellant's 
acquaintances' statements, in essence, alleged that prior to 
service, they were not aware of any right shoulder 
disability.  According to the fellow ex-servicemen's nearly 
identical statements, they alleged having witnessed 
appellant's "injuries" sustained in May 1945 when filing 
drawers fell on him.  The fellow ex-servicemen also stated 
that in their opinion, appellant had "suffered a severe 
dislocation to his shoulder and possible injury to his 
back."  In denying reopening of the claim for service 
connection for a right shoulder disability, that March 1960 
rating decision sheet indicated that said lay statements only 
referred to appellant's right shoulder condition prior and 
subsequent to service, and that said fellow ex-servicemen's 
statements did not describe the injury.  

The evidence received subsequent to the unappealed March 1960 
rating decision includes a May 2001 written statement from a 
private physician.  In that statement, that physician 
reported, in pertinent part:

[Appellant] apparently suffers from a 
chronic shoulder problem, particularly in 
the right shoulder.  He is trying to get 
increased disability from the VA 
Services.  Obviously, it seems to make 
common sense that, basically, he could 
not have gone through his basic training 
in the Navy related to his shoulder, 
should the shoulder injury have been 
present.  It certainly appeared to have 
occurred after getting into the Navy.  We 
feel, as though, disability related to 
this would be indicated.  

The May 2001 written medical opinion by said private 
physician (with the credibility of that evidence presumed 
only insofar as determining reopening of the claim (See 
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992)) presents, 
when considered with evidence previously assembled, an 
evidentiary situation so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the Board concludes that the May 2001 private 
medical opinion constitutes "new and material" evidence.  
Accordingly, since evidence received subsequent to the 
unappealed March 1960 rating decision, which denied 
entitlement to service connection for a right shoulder 
disability, is new and material, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a).  


ORDER

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for a right 
shoulder disability, that claim is reopened, and the appeal 
is allowed to this extent.


REMAND

Since the Board, in the decision herein, has determined that 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a right 
shoulder disability, that issue is now reframed as 
entitlement to service connection for a right shoulder 
disability, and will be dealt with on a de novo basis.  With 
respect to this now reframed issue, initial review of the 
evidentiary record indicates that additional evidentiary 
development should be accomplished prior to final appellate 
determination, for the following reasons.

Appellant testified at a July 2000 Travel Board hearing, at 
T.3, that in June or July 1945, he was hospitalized for 
approximately 4-6 weeks at the Jacksonville, Florida, Naval 
Hospital for a right shoulder injury sustained during 
service, when an engine check stand that he was welding 
toppled over, striking and dislocating his right shoulder.  
The actual service medical records currently associated with 
the claims folder indicate treatment for a preexisting right 
shoulder disability in June and July 1945 at Miami and 
Jacksonville, Florida, Naval Air Station hospitals, 
respectively.  However, said service medical records do not 
indicate any in-service trauma to that shoulder.  However, in 
March 1960, lay statements from two of appellant's fellow ex-
servicemen were received.  According to the fellow ex-
servicemen's nearly identical statements, they alleged having 
witnessed appellant's "injuries" sustained in May 1945 when 
filing drawers fell on him, apparently causing a right 
shoulder dislocation.  

Although in October 2002, the Board undertook additional 
development on said appellate issue pursuant to the Board's 
development regulations then in effect, and additional 
service medical records were sought, the National Personnel 
Records Center (NPRC) responded by stating that appellant had 
"fire-related" records (pertaining to the infamous fire at 
the National Personnel Records Center, St. Louis, Missouri, 
in the 1970's, which damaged or destroyed many service 
medical records on file).  NPRC also provided the originals 
of certain service medical records, copies of which had 
previously been associated with the claims folder.  However, 
although the request for service medical records specifically 
mentioned the Jacksonville Naval hospital, it did not mention 
the Miami Naval hospital.  It does not appear that the RO has 
directly contacted either United States Naval hospital to 
obtain any additional, relevant in-service clinical records 
or requested NPRC to search alternative sources for such 
records.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  The Board must consider only 
independent medical evidence to support its findings rather 
than provide its own medical judgment.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Adequate medical opinion regarding 
the etiology of appellant's right shoulder disability is 
deemed warranted for the Board to equitably decide this 
appellate issue, and should therefore be obtained.  

With respect to another procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Since it does not appear that the RO has expressly satisfied 
the Veterans Claims Assistance Act of 2000 requirement that 
VA notify the veteran as to which evidence was to be provided 
by the veteran, and which would be provided by VA, a remand 
of the case appears necessary for procedural due process 
concerns.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Accordingly, the case is REMANDED for the following:

1.  The RO should directly contact 
the Miami and Jacksonville, Florida, 
Naval Air Station hospitals and 
request any additional service 
medical records/clinical records, 
particularly any hospital, 
inpatient, or outpatient medical 
records pertaining to any right 
shoulder injury treatment by 
military corpsmen and at Miami and 
Jacksonville Naval Hospitals on or 
about May-July 1945.  These records 
should be obtained and associated 
with the claims folder.  In the 
event that records are unavailable, 
this should be noted in writing in 
the claims folder.  

2.  The RO should contact NPRC, or 
any other appropriate agency, and 
request any additional service 
medical records/clinical records, 
particularly any hospital, 
inpatient, or outpatient medical 
records pertaining to any right 
shoulder injury treatment by 
military corpsmen and at Miami and 
Jacksonville Naval Hospitals on or 
about May-July 1945.  The RO should 
request NPRC, or any other 
appropriate agency, to state in 
writing whether it has searched all 
applicable secondary sources for 
documentation of any relevant 
treatment the appellant may have 
received during service.  These 
records should be obtained and 
associated with the claims folder.  
In the event that records are 
unavailable, this should be noted in 
writing in the claims folder.  

3.  Thereafter, but whether or not 
records are obtained, the RO should 
arrange for an appropriate VA 
physician, such as an orthopedist, 
to review the entire claims folder, 
examine appellant, and express an 
opinion, including degree of 
probability expressed in terms of is 
it at least as likely as not, as to 
whether appellant currently has a 
right shoulder disability that (a) 
had its onset in service, or (b) 
preexisted service and underwent a 
permanent increase in severity 
during service (versus natural 
progression of the disease process).  
The examiner should consider the 
June-July 1945 in-service Medical 
Board/Survey reports (wherein 
appellant's right shoulder 
disability was medically determined 
to have preexisted service and not 
to have been aggravated by service) 
and the conflicting recent May 2001 
written statement by a private 
physician (wherein it was opined, in 
pertinent part, that appellant's 
right shoulder condition had an in-
service onset).  The written opinion 
should contain a detailed rationale 
for the medical conclusions 
rendered.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the examiner in the written 
medical opinion rendered.  

4.  The RO should send appellant, 
through his attorney, adequate 
written notification as to the 
information and evidence necessary 
to substantiate the claim at issue, 
including which evidence is to be 
provided by the appellant, and which 
by VA.  See Quartuccio, supra.; and 
the Veterans Claims Assistance Act 
of 2000.  

5.  The RO should review any 
additional evidence and readjudicate 
the issue of service connection for 
a right shoulder disability, on the 
merits under appropriate legal 
theories, with consideration of 
applicable court precedents and 
statutory and regulatory provisions.  
When the aforementioned development 
has been accomplished, to the extent 
the benefit sought is not granted, a 
supplemental statement of the case 
should be provided, and the case 
should be returned to the Board for 
further appellate consideration, to 
the extent such action is in order.  
No action is required of the 
appellant until he is notified.  The 
Board intimates no outcome in this 
case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



